                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL ANTHONY FARRIS,                            Case No. 18-cv-05616-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     J. VALDEZ, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at California Institute for Men (“CIM”), filed this pro se action

                                  14   pursuant to 42 U.S.C. § 1983 alleging that while he was previously incarcerated at Correctional

                                  15   Training Facility (“CTF”), CTF officers Valdez, Cuevas, Chavez, and Hernandez subjected him to

                                  16   strip searches in violation of the Fourth Amendment. ECF Nos. 9, 12. On March 18, 2020, the

                                  17   Court denied defendants’ motion for summary judgment for failure to exhaust administrative

                                  18   remedies and ordered plaintiff to show cause why this action should not be dismissed as moot.

                                  19   ECF No. 25. On April 26, 2020, the Court’s March 18, 2020 order was returned to the Court with

                                  20   the notation “inactive.” ECF No. 27. Court orders previously served on plaintiff in August and

                                  21   October 2019 were also returned as undeliverable. ECF Nos. 22 and 24. Plaintiff has not

                                  22   communicated with the Court since December 2018. ECF No. 10 The Court is unable to locate

                                  23   plaintiff in the CDCR Inmate Locator.

                                  24          Pursuant to Northern District Local Rule 3-11, a party proceeding pro se must promptly

                                  25   file a notice of change of address while an action is pending. See N.D. Cal. L.R. 3-11(a). The

                                  26   Court may, without prejudice, dismiss a complaint when: (1) mail directed to the pro se party by

                                  27   the Court has been returned to the court as not deliverable, and (2) the Court fails to receive within

                                  28   sixty days of this return a written communication from the pro se party indicating a current
                                   1   address. See L.R. 3-11(b). More than sixty days have passed since the mail addressed to plaintiff

                                   2   was returned as undeliverable. The Court has not received a notice from plaintiff of a new

                                   3   address. Accordingly, the instant civil rights action is DISMISSED without prejudice pursuant to

                                   4   N.D. Cal. L. R. 3-11.

                                   5          The Clerk shall terminate any pending motions, enter judgment, and close the file.

                                   6          IT IS SO ORDERED.

                                   7   Dated: April 4, 2020
                                                                                      ______________________________________
                                   8
                                                                                                    JON S. TIGAR
                                   9                                                          United States District Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                       2
